                                Case 21-13014-AJC                     Doc 11          Filed 04/03/21              Page 1 of 2
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-13014-AJC
Thao Thi Le Pham                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-1                                                  User: oriol-ben                                                             Page 1 of 1
Date Rcvd: Apr 01, 2021                                               Form ID: CGFI2                                                             Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
db                     + Thao Thi Le Pham, 16512 SW 58th Terrace, Miami, FL 33193-5683

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                               Email Address
Jacqueline Calderin
                                   calderintrustee@gmail.com jcalderin@ecf.axosfs.com;calderintrustee@ecf.inforuptcy.com;jc01@trustesolutions.net

Marc E Brown
                                   on behalf of Debtor Thao Thi Le Pham marc@marcbrownpa.com 2432@notices.nextchapterbk.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov


TOTAL: 3
                           Case 21-13014-AJC                     Doc 11         Filed 04/03/21               Page 2 of 2
CGFI2 (11/10/20)
                                               United States Bankruptcy Court
                                                             Southern District of Florida
                                                               www.flsb.uscourts.gov
                                                                                                                Case Number: 21−13014−AJC
                                                                                                                Chapter: 7
In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Thao Thi Le Pham
aka Thao T Pham, aka Thao LePham
16512 SW 58th Terrace
Miami, FL 33193
SSN: xxx−xx−0000


                         NOTICE OF DEADLINE(S) TO CORRECT FILING DEFICIENCY(IES)
NOTICE IS HEREBY GIVEN TO THE DEBTOR that the above referenced case, which was filed on March 31, 2021, contains
one or more filing deficiency(ies) which must be corrected. Failure to correct a deficiency on or before the deadline posted
below the listed deficiency may result in the document(s) being stricken and/or dismissal of this case without further
notice. Deficiencies in items listed below may include failure to file the document, failure to sign the document, or failure to file
the document using the correct and/or current form that substantially conforms to an Official Bankruptcy Form. Links to all
required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms, instructions and guidelines are on
the court website www.flsb.uscourts.gov.

DEFICIENCY(IES) in your case: You must correct the following deficiency(ies) by the date indicated below each deficiency.

                     The petition was not accompanied by the Official Bankruptcy Form 121 "Statement
                     About Your Social−Security Numbers". [See Bankruptcy Rule 1007(f).]
                     Deadline to correct deficiency: 4/8/21




Please also be advised of the following local requirement(s):

Correcting any deficiency related to filing of petitions, schedules, statements or lists. The Local Form "Debtor's Notice of
Compliance with Requirements for Amending Creditor Information" (LF−04) and the Official Bankruptcy Form "Declaration
About an Individual Debtor's Schedules" must accompany the filing of any paper submitted subsequent to the filing of the initial
service matrix. [See Bankruptcy Rules 1007 and 1009, and Local Rules 1007−2(B) and 1009−1(D)]. If the paper you are filing to
correct the deficiency requires you to amend your service matrix, please review the "Clerk's Instructions for Preparing,
Submitting and Obtaining Service Matrices" for additional format, fee and other requirements.

Dated:4/1/21                                                                 CLERK OF COURT
                                                                             By: Alexandra Oriol−Bennett , Deputy Clerk
Copies to:     Debtor
               Attorney for Debtor
